Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira et al., German Patent Publication DE 102010022106A1 (hereinafter “Oliveira”).
In Reference to Claim 1: 
Oliveira discloses a brake device for a hydraulic motor vehicle brake system without a vacuum booster comprising: a housing (2,2a) with at least one cylinder bore 
In Reference to Claim 2: 
Oliveira further discloses wherein the stop disk (13) has an elastomer casing and a core which is at least partially encased by the casing, wherein the core is constructed from a more rigid material. See, Paragraph [0007], claim 7 and elastomer disc 22. 
In Reference to Claim 9: 
Oliveira further discloses wherein the stop disk (13) is substantially plane-symmetrical construction in relation to a central plane which is orthogonal with respect to the central axis
In Reference to Claim 10:
Oliveira further disclose wherein the housing has at least one support projection (bushing 4a) which projects radially inward into the cylinder bore( 4) and on the stop disk (13) is supported in the release direction.


Allowable Subject Matter
Claim 3-8, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,775,979 further discloses a master cylinder wherein the stop is comprised of multiple components one of which is an elastic seal, See, Figure 2. Japanese Patent Publication 2015-96358 further discloses a master cylinder wherein the piston stop is comprised of multiple components one of which is an elastic member to reduce noise. See, Figure 2 and 4. The references mentioned above although not relied upon would meet at least claims 1 and 10.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745